DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by You et al (“You”) (US 8,996,080).  You discloses:

Re Claim 1: An antenna device (Fig 2A), comprising:
an antenna element (208), transmitting or receiving a radiation signal (Abstract), wherein the radiation signal comprises at least one of a first component (capacitive sensing component) and a second component (RF component), and a frequency band of the first component is lower than a frequency band of the second component (Abstract); 
a feeding portion (from 210 to the antenna 208), coupled to the antenna element; 
a filtering circuit (220, 216), coupled to the feeding portion, receiving the radiation signal via the feeding portion and filtering the second component of the radiation signal to generate a sensing signal (as evidenced by Fig 2A the sensing signal bypasses the filter, 220, to be received at the sensing unit); and 

wherein when determining that the sensing signal comprises only the first component, the sensing circuit determines that the human body approaches the antenna device and outputs a control signal to reduce an output power of the antenna element (col 1 lines 45-47).

Re Claim 2: The antenna device according to claim 1, wherein the filtering circuit comprises: 
a high-pass filtering circuit (216), having a first terminal (212) and a second terminal (at ground 204), wherein the first terminal of the high-pass filtering circuit is coupled to the feeding portion, and the second terminal of the high-pass filtering circuit is coupled to a ground terminal (as evidenced by Fig 2A); and 
a low-pass filtering circuit (220), having a first terminal (connecting to the antenna 208) and a second terminal (connecting to the sensing unit, 214), wherein the first terminal of the low-pass filtering circuit is coupled to the first terminal of the high-pass filtering circuit, the second terminal of the low-pass filtering circuit is coupled to the sensing circuit (as evidenced by Fig 2A).

Re Claim 3: The antenna device according to claim 2, wherein the high-pass filtering circuit (216) guides the second component of the radiation signal to the ground terminal to remove the second component from the radiation signal (a high pass filtering circuit, which is connected to ground, will pass the second component of the radiation signal, a high frequency signal, to ground while the low pass filtering circuit, connected to the same node as the high pass filtering circuit, will prevent any of the second component of the radiation signal from reaching the capacitive sensing unit, 214).



Re Claim 5: The antenna device according to claim 2, wherein the high-pass filtering circuit (216) comprises a capacitor (as evidenced by Fig 2A).

Re Claim 6: The antenna device according to claim 2, wherein the low-pass filtering circuit (220) comprises an inductor (as evidenced by Fig 2A).

Re Claim 7: The antenna device according to claim 1, wherein the first component comprises a base frequency component, and the second component comprises a radio frequency component (Abstract).

Re Claim 9: The antenna device according to claim 1, wherein the feeding portion comprises a feeding point (210), and the feeding point provides the radiation signal comprising only the second component to be transmitted by the antenna element (“RF_sig”).

Re Claim 10: The antenna device according to claim 1, wherein the antenna element is a planar inverted-F antenna (col 4 line 24).
Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. The Examiner maintains the rejections for the following reasons:
The applicant argues on pages 6 and 7, “…according to You, when a human body or hand approaches, the capacitance value of the pin PIN_Sensing (or a radiating element) is increased to the level of C_sensing+C_HAND.  Therefore the number of times of charge required for charging the PIN_Sensing to the threshold voltage value V_STEP is also increased, and a human body or hand is determined as approaching the output power is lowered when the number of times of charging exceeds N_CHARGE+N_BARRIER…the determination process of You described above is clearly different from the technical feature…claimed in the amended independent claim 1…”.
	The Examiner respectfully disagrees.  Claim 1 recites “an antenna element, transmitting or receiving a radiation signal, wherein the radiation signal comprises at least one of a first component and a second component and a frequency band of the first component is lower than a frequency band of the second component…when determining that the sensing signal comprises only the first component…”.  The claim recites that the antenna uses a first component of a lower frequency band to detect a human.  As evidenced by Fig 2A there is an inductor before the capacitive sensing unit blocking high frequency signals such that only low frequency components will reach the capacitive sensing unit.  The Applicant’s arguments rely upon an alternate embodiment (Fig 14) that was not relied upon or contemplated in the rejection (col 12 line 67 and col 13 lines 1-4 “…For example, please refer to FIG. 14, which is a schematic diagram of a capacitive sensing unit 1400 according to an embodiment of the present invention. The capacitive sensing unit 1400 can replace or implement the capacitive sensing units 114, 214…”)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                                                                                                                                                                                                                              
April 10, 2021